[Cite as State v. Keefer, 2019-Ohio-2419.]


                        IN THE COURT OF APPEALS OF OHIO
                           FOURTH APPELLATE DISTRICT
                                HOCKING COUNTY

 STATE OF OHIO,                  :
                                 :   Case No. 19CA2
      Plaintiff-Appellant,       :
                                 :
      vs.                        :   DECISION AND JUDGMENT
                                 :   ENTRY
 CHRISTOPHER KEEFER,             :
                                 :
      Defendant-Appellee.        :   Released: 06/13/19
_____________________________________________________________
                           APPEARANCES:

 Benjamin E. Fickel, Hocking County Prosecutor, Logan, Ohio, for
 Appellant.

 Timothy P. Gleeson, Logan, Ohio, for Appellee.
 _____________________________________________________________

 McFarland, J.

         {¶1} This is an appeal from a Hocking County Court of Common

 Pleas judgment entry granting Christopher Keefer’s motion to suppress

 evidence obtained from a search warrant. Pursuant to the evidence

 discovered from the search warrant, the State charged Appellee with seven

 drug-related offenses. The State appeals the trial court’s judgment that

 granted Appellee’s motion to suppress contending that 1) the trial court erred

 when it found the affidavit for the search warrant did not sufficiently support

 a finding of probable cause, and (2) the trial court erred when it found that
Hocking App. No. 19CA2                                                         2

the good-faith exception to the exclusionary rule did not apply to prevent

exclusion of the evidence recovered pursuant to the search warrant. Because

we sustain the State’s second assignment of error, we reverse the judgment

of the trial court and remand the cause for proceedings consistent with this

decision.

                 FACTS AND PROCEDURAL HISTORY

      {¶2} On March 28, 2017, Detective Dustin Robison, seeking a search

warrant, filed an affidavit alleging that he had good cause to believe

numerous drug-related offenses were occurring at 18692 Laurel Run Road in

Nelsonville, Ohio. The following is a summary of the averments made in

Robison’s affidavit:

   1. Robison was a detective with the Hocking County Sheriff’s Office

      with fifteen years of experience and eight years of narcotics

      experience, which familiarized him with the methods used by drug

      traffickers.

   2. On July 27, 2016, law enforcement received an anonymous tip that

      drug trafficking was occurring at 18692 Laurel Run Road,

      Nelsonville, Ohio 45764.

   3. On August 8, 2016, the Hocking County Sheriff’s Office executed,

      and attempted to serve, an arrest warrant on Appellee at the Laurel
Hocking App. No. 19CA2                                                    3

     Run Road address, but Jessica Gilmore, Appellee’s girlfriend, said

     that she had not seen Appellee for some time and did not know where

     he was. Upon executing a consent search of the premises, officers

     found $2,080.00 and three firearms. Gilmore stated that the money

     was from illicit drug sales. The money and firearms were confiscated.

  4. On March 25, 2017, a “reliable confidential informant” told detective

     Downs that Appellee and Randy Loring were going to drive to

     Columbus in a white Chevy Malibu to buy drugs to bring back to

     Keefer’s residence, which he shares with Robin Zuransky, Denver

     Hutchinson, and Jessica Gilmore.

  5. Detectives unsuccessfully attempted to intercept Appellee and Loring

     upon their return.

  6. The informant stated that Hutchinson, Zuransky, and Appellee all had

     outstanding warrants in other counties. Detective Downs verified that

     the named individuals in fact did have outstanding warrants, including

     Appellee for drug trafficking in Franklin County.

  7. On March 27, 2017, the informant contacted the affiant and stated that

     Appellee was again going to Columbus in the White Malibu to

     purchase drugs, but officials decided not to act at that time.
Hocking App. No. 19CA2                                                        4

   8. On March 28, 2017, the informant stated that Appellee, Gilmore,

      Zuransky and Hutchinson were at the residence along with drugs,

      money, and firearms.

   9. The informant asserted that on March 28, 2017 Keefer was shooting

      guns.

      {¶3} Pursuant to the affidavit, a municipal judge signed the warrant.

In executing the warrant, the State alleges that law enforcement officers

recovered 60 grams of heroin, 10 grams of cocaine, 32 grams of

methamphetamines, 2 firearms, 2 cell phones, and $3,000.00 at the Laurel

Run Road address.

      {¶4} On May 4, 2018, the State charged Appellee with possession of

heroin in violation of R.C. 2925.11(A)(C)(6)(E), trafficking in heroine in

violation of R.C. 2925.03(A)(1)(C)(6)(F), possession of cocaine in violation

of R.C. 2925.11(A)(C)(4)(B), trafficking in cocaine in violation of R.C.

2925.03(A)(1)(C)(4)(C), two counts of aggravated trafficking in drugs in

violation of R.C. 2925.03(A)(1)(C)(1)(D), and having weapons while under

a disability in violation of R.C. 2923.13(A)(2), all with forfeiture

specifications in violation of R.C. 2941.1417.

      {¶5} On October 2, 2018, Appellee filed a motion to suppress the

evidence obtained pursuant to a March 28, 2017 search warrant because it
Hocking App. No. 19CA2                                                            5

was defective and the evidence recovered from the warrant should be

suppressed. The State filed a motion in opposition.

         {¶6} In a January 2, 2019 judgment entry, the trial court addressed

whether Detective Robison’s affidavit provided sufficient probable cause to

support the search warrant that had been issued. Generally, the trial court

determined the overall reliability of the confidential information, as well as

his or her assertions in paragraphs 5, 6, 7, 8, 9, and 10 of the affidavit were

not sufficiently corroborated, and the information regarding the issuance and

execution of the arrest warrant for Appellee made in paragraphs 3 and 4 was

stale.

         {¶7} The court determined that “[t]he information in paragraphs 3 and

4, while stale, does provide some corroboration as to the CI’s tip. Some

further corroboration is provided in paragraph 4 as to a relationship between

[Appellee] and Ms. Gilmore.” But, ultimately, the court concluded that it

was not enough, under the totality of the circumstances, to find that there

was probable cause to support the warrant.

         {¶8} The court then set a hearing to determine if the evidence should

be suppressed under the good-faith exception to the exclusionary rule. The

court indicated that this judgment was not a final order.
Hocking App. No. 19CA2                                                            6

      {¶9} At that hearing, on direct examination, Detective Robison

testified that he had been employed with the Hocking County Sheriff’s

Office for 19 years. He testified that he received peace officer training, a

college education, as well as ongoing police training. Detective Robison

testified that he was part of the Sheriff’s interdiction unit for narcotics and

was investigating Appellee and others. He testified that he “worked on well

over a hundred [search warrants].”

      {¶10} Detective Robison testified that met with the Hocking County

Prosecutor and obtained a search warrant pertaining to Appellee at the

Laurel Run Road address. Detective Robison testified that both the

prosecutor and the judge reviewed the warrant and that the warrant was

signed by Judge Moses from the Municipal Court.

      {¶11} On cross examination, after Detective Robison told Appellee’s

counsel that there was no record regarding his application for the warrant,

Appellee’s counsel did not cross examine Detective Robison, asserting that

review of the warrant was limited to the four corners of the affidavit.

      {¶12} On February 13, 2019, the trial court issued a final judgment

entry recognizing its prior ruling that the search warrant was not supported

by probable cause, but the majority of the decision addressed the good-faith

exception to the exclusionary rule.
Hocking App. No. 19CA2                                                           7

      {¶13} The court found its review of the Good Faith Exception was

limited to the four corners of the affidavit, citing State v. Klosterman, 114

Ohio App.3d 327, 332, 683 N.E.2d 100 (2nd Dist.1992). The court stated

“that the defects in warrant are such that there was very little information as

to the reliability of the informant and that some of the information relied on

was stale,” with the lack of information regarding the reliability of the

informant being the more serious defect. Therefore, the court found “that a

well-trained deputy would have known that the information in the affidavit

did not establish probable cause because it did not contain information

which would allow the issuing judge to find that the informant was reliable.”

Consequently, the trial court held that the Good Faith Exception to the

Exclusionary Rule did not apply and granted Appellee’s motion to suppress

the evidence discovered pursuant to the search warrant.

      {¶14} It is from this judgment that the State appeals, asserting two

assignments of error.

                        ASSIGNMENTS OF ERROR

   I. THE TRIAL COURT ERRED WHEN IT FOUND THAT THE
      AFFIDAVIT FOR THE SEARCH WARRANT DID NOT
      SUFFICIENTLY SUPPORT A FINDING OF PROBABLE CAUSE.

   II. THE TRIAL COURT ERRED WHEN IT FOUND THAT
       THE GOOD FAITH EXCEPTION TO THE EXCLUSIONARY
       RULE DID NOT APPLY TO THE SEARCH WARRANT.
Hocking App. No. 19CA2                                                            8

      {¶15} The State argues that the trial court erred when it found that the

affidavit did not support probable cause so as to justify the search warrant.

Specifically, the State argues that the informant’s personal observation

demonstrates the basis of his knowledge (i.e. the informant gave names,

addresses, and the type of car that Appellee drove), and that detailed

information, along with verifiable information, offered an “indicia or

reliability” regarding the informant’s knowledge. Therefore, the State

asserts that there were sufficient facts discernable from the affidavit to find

that there was probable cause to hold that the search warrant was valid.

      {¶16} Alternatively, the State argues that even if there was

insufficient probable cause to justify the search warrant, the evidence should

not be excluded under the Good Faith Exception to the Exclusionary Rule, in

pertinent part, because the affidavit was not “so lacking in indicia of

probable cause as to render official belief in its existence entirely

unreasonable” and the warrant was approved by a neutral and detached

magistrate.

      {¶17} Appellee acknowledges hearsay may support probable cause so

as to justify the issuance of a search warrant. However, Appellee argues that

the informant’s assertions in this case are nothing more than uncorroborated

hearsay. Therefore, Appellee argues that the affidavit lacked probable cause
Hocking App. No. 19CA2                                                        9

and the evidence recovered from the search warrant should be excluded from

consideration under the exclusionary rule.

      {¶18} Appellee also argues that the Good Faith exception to the

Exclusionary Rule is not applicable. Appellee echoes the trial court’s

conclusion that a reasonably well-trained deputy would not have been in a

position to have formed an objectively reasonable belief that the affidavit

established probable cause.

                              LEGAL ANALYSIS

                              1. Standard of Review

      {¶19} The standard of review of a decision addressing a motion to

suppress presents a mixed question of law and fact. State v. Ralston, 4th

Dist. Highland No. 16CA9, 2017-Ohio-7057, ¶ 6. On review, we must

accept the trial court’s determination of factual issues and evaluation of

credibility of witnesses if supported by competent, credible evidence. Id.

However, accepting those facts as true, we have a duty to conduct a de novo

review of “whether the facts satisfy the applicable legal standard.” Id.,

citing State v. Hobbs, 133 Ohio St.3d 43, 2012-Ohio-3886, 975 N.E.2d 965,

¶ 8, see also State v. Klosterman, 114 Ohio App.3d 327, 333, 683 N.E.2d

100, 104 (2nd Dist.1996).
Hocking App. No. 19CA2                                                        10

       {¶20} “In reviewing the sufficiency of probable cause in an affidavit,

neither a trial court nor an appellate court should “ ‘substitute [its] judgment

for that of the issuing magistrate by conducting a de novo determination.’ ”

State v. Landis, 12th Dist. Butler No. CA2005-10-428, 2006-Ohio-3538,

¶ 15, quoting State v. George 45 Ohio St.3d 325, 330, 544 N.E.2d 640

(1989). And “ ‘[a]lthough in a particular case it may not be easy to

determine when an affidavit demonstrates the existence of probable cause,

the resolution of doubtful or marginal cases in this area should be largely

determined by the preference to be accorded to warrants.’ ” State v. Baker,

4th Dist. Washington No. 16CA30, 2018-Ohio-762, ¶ 10, quoting United

States v. Ventresca, 380 U.S. 102, 108, 109, 85 S.Ct. 741, 13 L.Ed.2d 684

(1965).

                          2. The Fourth Amendment

      {¶21} “ ‘The Fourth Amendment to the United States Constitution and

the Ohio Constitution, Article I, Section 14, prohibit unreasonable searches

and seizures.’ ” State v. Taylor, 4th Dist. Lawrence No. 15CA12, 2016-

Ohio-2781, ¶ 31, quoting State v. Emerson, 134 Ohio St.3d 191, 2012-Ohio-

5047, 981 N.E.2d 787, ¶ 15. “The constitutional provisions contain nearly

identical language and have been interpreted to afford the same protection.”
Hocking App. No. 19CA2                                                         11

Id., citing State v. Hoffman, 141Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d

993 N.E.3d 993, ¶ 11.

                   3. Search Warrants and Probable Cause

      {¶22} To conduct a lawful search both constitutions require officers to

secure a warrant supported by probable cause supported by an oath or

affirmation. State v. Wilmoth, 22 Ohio St.3d 251, 261, 490 N.E.2d 1236

(1986), see also Crim R. 41(C) (“A warrant shall issue under this rule only

on an affidavit or affidavits sworn to before a judge of a court of record and

establishing the grounds for issuing the warrant.”) “A neutral and detached

magistrate or other person authorized under Crim.R. 4(A)(1) must make a

probable-cause determination before an arrest warrant can be issued.” State

v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d 993. ¶ 14.

      {¶23} “[P]robable cause deals ‘with probabilities ˗ the factual and

practical nontechnical considerations of everyday life on which reasonable

and prudent men act ˗ and is a fluid concept, to be based on the totality of

the circumstances, and not reduced to a neat set of legal rules.’ ” State v.

Richards, 4th Dist. Athens No. 14CA1, 2015-Ohio-669, ¶ 27, quoting State

v. Ingram, 20 Ohio App.3d 55, 61, 484 N.E.2d 227, 230 (1984), citing

Illinois v. Gates, 462 U.S. 213, 232-33, 103 S.Ct. 2317, 76 L.Ed.2d 527

(1983). In determining probable cause, “[a] magistrate must make a
Hocking App. No. 19CA2                                                        12

practical determination, upon all circumstances set forth in the warrant,

whether there is a fair probability that evidence of a crime will be found in a

particular place.” State v. Ralston, 4th Dist. Highland No. 16CA9, 2017-

Ohio-7057, ¶ 11, citing State v. Vaughters, 4th Dist. Scioto No. 2086, 1993

WL 63464, (Mar. 2, 1993). Probable cause requires only a showing that a

probability of criminal activity exists ˗ not a prima facie showing of criminal

activity. State v. Underwood, 4th Dist. Scioto No. 03CA2930, 2005-Ohio-

2309, ¶ 16, citing George, 45 Ohio St.3d at 329, 544 N.E.2d 640 (1989).

      {¶24} “The finding of probable cause may be based upon hearsay in

whole or in part, provided there is a substantial basis for believing the source

of the hearsay to be credible and for believing that there is a factual basis for

the information furnished.” Crim. R. 41(C). However, the magistrate’s

finding of probable cause “ ‘cannot be a mere ratification of the bare

conclusions of others.’ ” United States v. Leon, 468 U.S. 897, 915, 104

S.Ct. 3405, 3416, 82 L.Ed.2d 677 (1984), citing Illinois v. Gates, 462 U.S.

213, 237, 103 S.Ct. 2317, 2332, 76 L.Ed.2d 527 (1983), see also Johnson v.

United States, 333 U.S. 10, 14, 68 S.Ct. 367, 92 L.Ed. 436 (1948)

(magistrates must determine probable cause for themselves; they cannot rely

on the conclusions of the police). “[A]nonymous confidential informants’

statements require stringent scrutiny and independent corroboration.” State
Hocking App. No. 19CA2                                                        13

v. McGorty, 5th Dist. Stark No. 2007CA00257, 2008-Ohio-2643, ¶ 16, see

also Weisner, 87 Ohio St.3d at 300, 720 N.E.2d 507 (Anonymous

informants are generally treated as unreliable, and police must corroborate

their tips with independent police work.). An assertion by an affiant that his

or her informant was reliable alone is not enough to support a finding of

probable cause. State v. Gill, 49 Ohio St.3d 177, 360 N.E.2d 693 (1977).

But an anonymous tip, when corroborated by independent police work, may

have sufficient indicia of reliability to provide reasonable suspicion. State v.

Koueviakoe, 5th Dist. Gallia No. 04CA11, 2005-Ohio-852, ¶ 20, see also

Alabama v. White, 496 U.S. 325, 332, 110 S.Ct. 2412, 110 L.Ed.2d 301

(1990).

          4. The Exclusionary Rule and the Good Faith Exception

      {¶25} “When evidence is obtained in violation of the Fourth

Amendment, the judicially developed exclusionary rule usually precludes its

use in a criminal proceeding against the victim of the illegal search and

seizure.” State v. Johnson, 48 Ohio App.3d 256, 259, 549 N.E.2d 550

(1988), citing Illinois v. Krull, 480 U.S. 340, 347, 107 S.Ct. 1160, 94

L.Ed.2d 364 (1987), Weeks v. United States, 232 U.S. 383, 34 S.Ct. 341, 58

L.Ed. 652 (1914), Mapp v. Ohio, 367 U.S. 643, 81 S.Ct. 1684, 6 L.Ed.2d

1081 (1961).
Hocking App. No. 19CA2                                                        14

      {¶26} However, the exclusionary rule does not “bar evidence obtained

by law enforcement officers acting in objectively reasonable reliance on a

search warrant issued by a detached and neutral magistrate, even though the

warrant was ultimately found to be unsupported by probable cause.” State v.

Owens, 3rd Dist. Marion No. 9-16-40, 2017-Ohio-2590, 90 N.E.3d 189,

¶ 20-21, citing State v. George, 45 Ohio St.3d 325, 330, 544 N.E.2d 640

(1989), United States v. Leon, 468 U.S. 897, 913, 104 S.Ct. 3405, 82

L.Ed.2d 677 (1984). “The deterrent purpose of the exclusionary rule

necessarily assumes that the police have engaged in willful, or at the very

least negligent, conduct which has deprived the defendant of some right.

* * * Where the official action was pursued in complete good faith,

however, the deterrence rationale loses much of its force.” United States v.

Leon, 468 U.S. 897, 919, 104 S.Ct. 3405, 3418-3419, 82 L.Ed.2d 677

(1984), quoting Michigan v. Tucker, 417 U.S. 433, 447, 94 S.Ct. 2357, 2365,

41 L.Ed.2d 182 (1974).

      {¶27} Nevertheless, under the good-faith exception to the

exclusionary rule, suppression remains an appropriate remedy in four

circumstances: (1) the magistrate was misled by information in an affidavit

that the affiant knew was false or would have known was false except for his

reckless disregard of the truth, (2) the issuing magistrate wholly abandoned
Hocking App. No. 19CA2                                                          15

his judicial role, (3) an officer purports to rely upon a warrant based on an

affidavit “so lacking in indicia of probable cause as to render official belief

in its existence entirely unreasonable,” or (4) the warrant may be so facially

deficient that the executing officers cannot reasonably presume it to be valid.

Id.

      5. Evaluating the Good Faith Exception to the Exclusionary Rule:
                 Beyond the “Four Corners” of the Affidavit

      {¶28} The trial court held that in determining whether the good faith

exception to the exclusionary rule should apply, a reviewing court is limited

reviewing the four corners of the affidavit.

      {¶29} The law is unsettled as to whether a reviewing court may look

beyond the four corners of the affidavit in determining whether the good

faith exception to the exclusionary rule applies. It does not appear that the

Supreme Court of Ohio, nor this court, have addressed the issue, but other

courts have. See e.g. State v. Berry, 5th Dist. Delaware No.

2006CA0600035, 2007-Ohio-4122, ¶ 43 (court may look beyond affidavit),

State v. Mays, 2nd Dist. Montgomery No. 23986, 2011-Ohio-2684, ¶ 31

(court may look beyond affidavit), State v. Landis, 12th Dist. Butler No.

CA2005-10-428, 2006-Ohio-3538, ¶ 21 (court may look beyond affidavit),

but see State v. Klosterman, 114 Ohio App.3d 327, 333 (court may not look
Hocking App. No. 19CA2                                                                                   16

beyond the affidavit), State v. Dibble, 2017-Ohio-9321, ¶¶ 27-30, 92 N.E.3d

893 (court may not look beyond the affidavit)1.

         {¶30} We are in agreement with the appellate districts that permit trial

courts to look beyond the affidavit to determine the Good Faith Exception.

In particular, we agree that permitting a court to look beyond the affidavit to

determine whether the good faith exception applies “ ‘is consistent with the

statement in Leon that ‘all of the circumstances’ may be considered in

determining whether a reasonably well-trained police officer would have

known that the search was illegal despite the magistrate's authorization.”

Berry at ¶ 43.

     6. The Trial Court Erred in Rejecting the Good Faith Exception to the
                               Exclusionary Rule

         {¶31} The trial court held that the search warrant was not supported

by sufficient probable cause from the affidavit. We agree.

         {¶32} Detective Robison averred in the affidavit in support of the

search warrant that the confidential informant was “reliable.” However,

there was nothing alleged in that affidavit that corroborated the informant’s




1
 Dibble is currently on appeal in the Supreme Court of Ohio on the issue of “whether the good-faith
exception to the exclusionary rule applies to a search conducted under a search warrant, a court can
consider sworn but unrecorded oral information that the police gave to the judge at the time of the approval
of the warrant.” State v. Dibble, 2018-552.
http://www.supremecourt.ohio.gov/Clerk/ecms/#/caseinfo/2018/552
Hocking App. No. 19CA2                                                       17

general reliability, such as history of successfully working law enforcement.

See e.g. State v. Beauford, 9th Dist. Summit No. 25767, 2011-Ohio-5628,

¶ 15 (affiant and another officer had averred as to the confidential

informant's reliability based on previous information the informant had

provided regarding specific drug possession and trafficking issues within the

affiant's investigative jurisdiction).

       {¶33} Moreover, many of the informant’s specific assertions appear to

be nothing more than uncorroborated hearsay. Twice the informant told law

enforcement that Appellee was travelling to Columbus to buy illegal drugs.

On the first trip deputies tried, unsuccessfully, to intercept Appellee upon his

return trip. The second time deputies decided not to attempt to intercept

him. Similarly, the averment that the informant asserted that Appellee,

Gilmore, Zuransky, and Hutchinson were at Appellee’s residence with

illegal drugs and firearms on March 28, 2017 was also uncorroborated.

       {¶34} However, we find that some of Detective Robison averments do

provide information that corroborates the informant’s tip. For example, his

averment that in July 2016 law enforcement officials received an anonymous

tip that drug trafficking was occurring at the 18692 Laurel Run Road

address, and subsequently the Sheriff’s Office executed an warrant in

August 2016 to arrest Appellee on drug charges. Detective Robison further
Hocking App. No. 19CA2                                                          18

averred that although Appellee was not at his Laurel Run Road residence at

the time the arrest warrant was executed, his girlfriend, Jessica Gilmore, was

present and $2,080.00 and firearms were discovered. And, Gilmore told

officers that the money was proceeds from the sale of narcotics.

Consequently, officers confiscated the money.

      {¶35} Detective Robison also averred that his informant alleged that

Appellee had an outstanding warrant for trafficking and possession in

Franklin County, which notably was confirmed by Detective Downs.

      {¶36} In the end, we are left with some information from the affidavit

(arrest warrant for Appellee, evidence recovered from execution of that

warrant, and the outstanding warrant for Appellee’s arrest for drug offenses

in Franklin County) that to a degree corroborated the informant’s tip that

drug trafficking was occurring at the Laurel Run Road address in 2017, but

under the totality of the circumstances, we agree with the trial court it was

simply not enough to find probable cause.

      {¶37} Applying the standard that “a well-trained deputy would have

known that the information in the affidavit did not establish probable cause

because it did not contain information which would allow the issuing judge

to find the informant was reliable,” the trial court also held that the good

faith exception to the exclusionary rule did not apply. We disagree.
Hocking App. No. 19CA2                                                        19

      {¶38} The Ohio Supreme Court has held that the good faith exception

does not apply if “an officer purports to rely upon “* * * a warrant based on

an affidavit ‘so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable’ ” (Emphasis added.) George,

45 Ohio St.3d 325, 331, 544 N.E.2d 640 (1989).

      {¶39} Considering the affidavit, Detective Robison’s testimony, and

applying an objective standard, we hold that Detective Robison acted in

good faith for two reasons.

      {¶40} First, Detective Robison testified that he relied upon the

prosecutor and the judge to acquire the warrant and there are no allegations

that the prosecutor or judge acted improperly. Although reliance on these

officials alone does not necessarily validate Detective Robison’s action as

being in good faith, when considered along with our second reason, it does.

      {¶41} Second, although we find the warrant affidavit lacking in

probable cause sufficient to support the issuance of a search warrant, we also

find that it was not “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable.” As we discussed

previously, a warrant for Appellee’s arrest for trafficking was executed in

2016 at the Laurel Run Road address and even though he was not there, his

girlfriend was, and she stated that cash found in the house was from the sale
Hocking App. No. 19CA2                                                         20

of narcotics. Further, as verified by Detective Downs, Appellee had an

outstanding warrant in Franklin County for possession and trafficking. We

find that from an objective perspective Detective Robison was not “entirely

unreasonable” in believing that his affidavit provided probable cause

sufficient to support a search warrant. When a warrant has been issued, the

legal sufficiency of the underlying affidavit has already been determined by

the magistrate, and the magistrate's determination is entitled to credence.

Courts cannot make the good faith of an officer turn upon whether his

reliance on a warrant was misplaced. It is only when the reliance was wholly

unwarranted that good faith is absent. State v. Gray, 4th Dist. Ross No.

1295, 1986 WL 14457, *6.

      {¶42} Because we find that the trial court erred in holding that the

Good Faith Exception to the Exclusionary Rule did not apply, we sustain the

State’s second assignment of error.

                                CONCLUSION

      {¶43} In this case, after review of the record, we hold that the trial

court erred in failing to hold that the good faith exception to the exclusionary

rule applied in this context. As such, we reverse the judgment of the trial

court that granted Appellee’s motion to suppress and remand the cause to the

trial court for further proceedings.
Hocking App. No. 19CA2                           21

                         JUDGMENT REVERSED AND
                         CAUSE REMANDED FOR
                         FURTHER PROCEEDINGS
                         CONSISTENT WITH THIS
                         OPINION.
Hocking App. No. 19CA2                                                         22

                           JUDGMENT ENTRY

      It is ordered that the judgment be reversed and remanded and costs be
assessed to Appellee.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Hocking County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Smith, P.J. & Abele, J.: Concur in Judgment and Opinion.

                                        For the Court,


                                 BY: ______________________________
                                     Matthew W. McFarland, Judge

                          NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.